Exhibit 10.1
 
CHANGE IN TERMS AGREEMENT


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$9,989,367.50
04-30-2008
04-30-2013
25915746
220 / 54
 
EJD
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “ * * * “ has been omitted due to text length
limitations



Borrower:
PREMIER FINANCIAL BANCORP, INC. (TIN:
61-1206757)
2883 FIFTH AVE.
HUNTINGTON, WV  25702
 
Lender:
FIRST GUARANTY BANK
First Guaranty Square Banking Center - Commercial
Lending
400 East Thomas Street
P 0 Box 2009
Hammond, LA 70404-2009
(985) 345-7685



Principal Amount: $9,989,367.50
 
Date of Agreement:  December 29, 2009

 
DESCRIPTION OF EXISTING INDEBTEDNESS.  PROMISSORY NOTE #25915745 DATED APRIL 30,
2008 IN THE ORIGINAL PRINCIPAL AMOUNT OF $11,550,000.00 WITH A CURRENT PRINCIPAL
BALANCE OF $9,989,367.50.


DESCRIPTION OF COLLATERAL.  COMMERCIAL PLEDGE AGREEMENT DATED 01/31/2006.


DESCRIPTION OF CHANGE IN TERMS.  EFFECTIVE ON THE DATE OF THIS AGREEMENT, THE
INTEREST RATE WILL BE AT A FIXED INTEREST RATE OF 3.960% FOR THE REMAINING TERM
OF THIS LOAN IN ACCORDANCE WITH THE PAYMENT SCHEDULE DEFINED BELOW.


IN ADDITION, EFFECTIVE ON THE DATE OF THIS AGREEMENT THE BORROWER WILL NOT BE
ENTITLED TO ANY FUTURE LOAN ADVANCES.


THE PAYMENT DUE ON DECEMBER 30, 2009 WAS PAID ON DECEMBER 28, 2009, AND A CHANGE
IN TERMS FEE OF $29,968.10 WAS COLLECTED.


PAYMENT.  Borrower will pay this loan in 39 principal payments of $50,000.00
each and one final principal and interest payment of $8,068,781.74.  Borrower’s
first principal payment is due January 30, 2010, and all subsequent principal
payments are due on the same day of each month after that.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning January 30, 2010, with all subsequent interest
payments to be due on the same day of each month after that.  Borrower’s final
payment due April 30, 2013, will be for all principal and all accrued interest
not yet paid.


INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.


CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender’s right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of the Lender to retain
as liable parties all makers and endorsers of the original obligation(s),
including accommodation parties, unless a party is expressly released by Lender
in writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all subsequent actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT.
 
BORROWER:
 
        PREMIER FINANCIAL BANCORP, INC.
 
By:    /s/ Robert W. Walker, President & CEO
        ROBERT W. WALKER, President & CEO of PREMIER
        FINANCIAL BANCORP, INC.
 
 
LENDER:
 
FIRST GUARANTY BANK
 
By:    /s/ Eric J. Dosch                                            
     Eric J Dosch, Loan Officer
 


